DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
	On page 6 of the Applicant’s Response, applicant argues that “The claims require detecting weather conditions with a radar system in a region distanced away from the aircraft. Based on this information, the wiper controller adjusts operation of the wipers……Nothing in any cited portion, however, teaches that a RADAR system detects precipitation away from the vehicle and adjusts the wipers based on that information. Indeed, Osuma actually teaches quite the opposite”, with the corresponding teaching indicating the arguments and the arts references below, the Examiner respectfully disagrees.  
	Osuma discloses a technology for estimating a precipitation index indicating an intensity of precipitation amount in each area. When a vehicle is positioned in the predetermined area, a windshield wiper operating mode (i.e., intermittent mode, low speed mode, or high speed mode) is assigned (see paragraphs [0006], [0082]-[0092], and Fig. 9).  The estimating precipitation index in the each area characterizes as detects precipitation levels in a region distanced away from the vehicle. The operating mode operation of the windshield wiper for each vehicle is controlled based upon receiving the precipitation index can be read “a wiper control module that receives information from the vehicle weather radar system, generates a wiper control signal based on the received information, and controls operation of a motor drive of a wiper on the . 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osumi et al. (US 2020/0103551; Cited in form PTO-892 Paper No. 20210728) in view of Morishita et al. (US 2003/0030393; Cited in form PTO-892 Paper No. 20210305).
	Regarding claim 1, Osumi discloses a vehicle windshield wiper control system (Abstract), comprising:
	an vehicle weather radar system that detects precipitation in a travel path of an vehicle (paragraph [0031]; e.g., estimating a precipitation index includes a process of estimating an index associated with a precipitation amount) and (paragraph [0032]; e.g., estimates a precipitation index in each of a plurality of areas); and
	a wiper control module that receives information from the vehicle weather radar system, generates a wiper control signal based on the received information, and controls operation of a motor drive of a wiper on the vehicle (Fig. 7; paragraphs [0006], [0011], [0036]; e.g., derive an operation mode index indicating a stage of the operation mode of the windshield wiper based on the proportion of each of the plurality of kinds of operation modes; and a precipitation index estimation unit configured to estimate the precipitation index from the operation mode index);
	wherein the radar system detects precipitation levels in a region distanced away from the vehicle (paragraph [0032]; e.g., the precipitation index estimation apparatus 10 estimates a precipitation index in each of a plurality of areas) and (paragraphs [0037], [0048]; e.g., estimates a precipitation index within a predetermined period, for each of the unit areas defined by 
	Osumi discloses a windshield wiper control system on a vehicle, but fails to specifically disclose the windshield wiper control system on an aircraft. 
	However, Morishita discloses the windshield wiper control system on an aircraft (paragraphs [0003], [0008]). 
Therefore, taking the teachings of Osumi in combination of Morishita as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to control operation of the motor drive of a wiper on the aircraft advantages of automatically wiping off raindrops landed on a window glass of an automotive (Morishita: paragraph [0003]).
Regarding claim 9, Osumi discloses a vehicle windshield wiper control assembly (Abstract) comprising:
a vehicle weather radar system mounted in an vehicle and that detects precipitation in a travel path of the vehicle (paragraph [0031]; e.g., estimating a precipitation index includes a process of estimating an index associated with a precipitation amount) and (paragraph [0032]; e.g., estimates a precipitation index in each of a plurality of areas);
an integrated avionics module that receives vehicle weather information from the vehicle weather radar system (paragraphs [0029], [0032]; e.g., a weather information presentation apparatus 7 that presents weather information to users);
an vehicle wiper blade motor (paragraph [0037]);
a wiper blade motor driver (paragraph [0037]); and

wherein the radar system detects precipitation levels in a region distanced away from the vehicle (paragraph [0032]; e.g., the precipitation index estimation apparatus 10 estimates a precipitation index in each of a plurality of areas) and (paragraphs [0037], [0048]; e.g., estimates a precipitation index within a predetermined period, for each of the unit areas defined by dividing a map with longitudinal lines and lateral lines). It is noted that the apparatus 10 estimates a precipitation index (i.e., precipitation amount) characterized as detecting precipitation levels in a region distanced away from the vehicle as claimed.
Regarding claims 3 and 11, Osumi in combination with Morishita discloses the system and the aircraft windshield wiper control assembly of claims 1 and 9, further comprising a wiper control switch, the switch having an ON state that allows the wiper control module to provide the wiper control signal to the motor drive of the wiper on the aircraft and an OFF state that dis-allows the wiper control module to provide the wiper control signal to the motor drive of the wiper on the aircraft (Osumi: Fig. 7; paragraph [0012]; e.g., operation modes may include at least (i) stop mode in which an operation switch of the windshield wiper is off).
Regarding claims 4 and 12, Osumi in combination with Morishita discloses the system and the aircraft windshield wiper control assembly of claims 1 and 9, wherein the wiper control 
Regarding claims 5 and 13, Osumi in combination with Morishita discloses the system and the aircraft windshield wiper control assembly of claims 1 and 12, wherein the wiper control module includes: a speed command generator that selects from one of at least speed settings for the motor drive based on the information received from the aircraft weather radar system and generates a speed reference (paragraphs [0012], [0043] see low-speed mode, the windshield wiper operates continuously at low speed).
Regarding claims 6 and 14, Osumi in combination with Morishita discloses the system and the aircraft windshield wiper control assembly of claims 5 and 13, wherein the wiper control module further includes: a first summation unit that receives the speed reference from the speed command generator and produces an error signal output; and a proportional integral (PI) control unit that acts as a speed loop control element and outputs and outputs duty ratio commands based on the error signal output received from the summation unit (Osumi: paragraphs [0059], [0145]).
Regarding claims 7 and 15, Osumi in combination with Morishita discloses the system and the aircraft windshield wiper control assembly of claims 6 and 14, wherein the error signal output is formed by comparing the speed reference to an actual speed of the motor (Osumi: paragraph [0145]).
Regarding claims 8 and 16, Osumi in combination with Morishita discloses the system and the aircraft windshield wiper control assembly of claims 1 and 9, wherein the wiper control module is disable based on a receiver operational state of the aircraft (Osumi: paragraphs [0039], [0122] see the operation mode data acquired while the vehicle is travelling in a tunnel indicates the stop mode).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648